Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 24, 2017                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  154494(56)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellant,                                                                                      Justices
                                                                    SC: 154494
  v                                                                 COA: 325883
                                                                    Mackinac CC: 2012-003474-FH
  GARY MICHAEL TRAVER,
             Defendant-Appellee.
  _________________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellant to file an amended
  supplemental brief is GRANTED. The amended supplemental brief submitted on March
  20, 2017, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 24, 2017
                                                                               Clerk